



COURT OF APPEAL FOR ONTARIO

CITATION: Zhang v. Shenglin Financial Group Inc., 2020 ONCA
    404

DATE: 20200619

DOCKET: C67454

Brown, Paciocco and Nordheimer JJ.A.

BETWEEN

Jing Zhang a.k.a. Jeff Zhang

Applicant (Appellant)

and

Shenglin Financial Group Inc.

Respondent (Respondent)

Rebecca Huang and Zina Rita, for the appellant

Douglas O. Smith and Cindy Zhang, for the
    respondent

Heard: In writing

On appeal from the judgment of Justice Shaun S. Nakatsuru
    of the Superior Court of Justice, dated August 27, 2019, with reasons reported
    at 2019 ONSC 4998.

COSTS ENDORSEMENT

[1]

On June 10, 2020, we released our decision in which we dismissed Mr. Zhangs
    appeal.  We invited the parties to make written submissions on the costs of the
    appeal.  We have now received and reviewed those submissions.

[2]

The respondent seeks its costs of the appeal in the amount of $17,818.44
    on the basis that it was successful on the appeal.  The appellant does not
    dispute that the respondent is entitled to costs but submits that the amount
    should be lower. The appellant points to the fact that he would only have
    sought $9,152.95 in costs, if he had been successful.

[3]

In our view, the amount that the respondent seeks is high in light of
    what was involved in this case. In that regard, we note that there was no oral
    hearing in this matter. We would fix the costs at $9,000.

[4]

In the end result, we order that the appellant pay to the respondent the
    costs of the appeal fixed in the amount of $9,000 inclusive of disbursements
    and HST.

David Brown J.A.

David M. Paciocco
    J.A.

I.V.B. Nordheimer
    J.A.


